Mr. Justice Linscott delivered the opinion of the court: Walter L. Frank is a duly licensed physician and surgeon, and has specialized on the eye, ear, nose and throat. On February 9, 1933 he was called by Dr. F. B. Pollock, who was in charge of the Jacksonville State Hospital at Jacksonville, Illinois, to perform a mastoid operation on one Priscilla McCombs, an inmate of the Jacksonville State Hospital. He successfully performed this operation and charged therefor the sum of $75.00. No contest arises from the facts. Dr. C. St. Clair Drake, Managing Officer of the hospital, states that this bill is correct for the services performed. From the evidence it appears that the services of Dr. Frank were requested by the proper State officer; that the operation was necessary, and the patient would probably have died without the operation. The evidence also shows that Dr. Frank’s efforts were successful. We have heretofore held that “Where the evidence is uncontroverted that claimant rendered medical services at the request of the proper officer and the amount claimed is reasonable and undisputed, an award will be made on the recommendation of the proper authority. Marquis vs. State, 7 C. C. R. 88; St. Margaret’s Hospital of Spring Valley and Dr. Charles J. Green vs. State, 7 C. C. R. 222. The Attorney General takes no exception. We, therefore, make an award in favor of the claimant in the amount of $75.00.